Detailed Action
This is the final office action for US application number 15/702,843. Claims are evaluated as filed on March 31, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed March 31, 2021 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Tipirneni and Epperly teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that “the socket is configured to transmit torque to through the barrel to a driving section on an exterior surface of the elongate member” is supported in paragraph 60 (Remarks p. 6), Examiner notes that the disclosure of “socket 160 can be designed to engage a tool (not shown) for transmitting torque to the barrel 134” in paragraph 60 is silent to the socket 160 being designed/configured to transmit torque to the elongate member or being capable of any contact therewith due to the presence of stop 156. Instead, the barrel is disclosed to be designed transmit torque to the elongate member though the engagement member/torque transferring features 162 (¶s 61, 65, 68, 82, 83, 118, and 119). Thus, barrel is configured to transmit torque barrel is configured to transmit torque to one or more elongated body engagement members, wherein the one or more elongated body engagement members are configured to transmit torque 
With regards to Applicant’s argument that the inner screw head of Tipirneni is attached to spring 140 and is therefore not configured to engage a stop on the barrel to prevent the inner screw from moving distally as now provided by claim 1 (Remarks p. 7), Examiner notes that, as shown in Figs. 6 and 7, the spring 140 is on the proximal end of the inner screw head and thus has no bearing the ability of the distal end of the inner screw head to engage a stop to prevent the inner screw from moving distally.
With regards to Applicant’s argument with regards to claim 26 that the inner screw head of Tipirneni cannot “engage the at least partially treaded lumen at the proximal end of the elongate member when the inner screw head engages the stop in the barrel lumen” (Remarks p. 7-8), Examiner notes that the quoted language is not present in the claims and the source of this quote is unclear. Examiner notes that the teachings of Tipirneni for the alternate embodiment of Fig. 13 as described in paragraph 85 appear to address this argued capability.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claims 1, 4-13, 23, 25, and 27-29, the specification appears to lack proper antecedent basis for the limitation of “the socket is configured to transmit torque to through the barrel to a driving section on an exterior surface of the elongate member” of claim 1 lines 7-8. As disclosed, “socket 160 can be designed to engage a tool (not shown) for transmitting torque to the barrel 134” in paragraph 60 but is silent to the surfaces of socket 160 being designed/configured to transmit torque to the elongate member or being capable of any contact therewith due to the presence of stop 156. Instead, the barrel is disclosed to be designed transmit torque to the elongate member though the engagement member/torque transferring features 162 (¶s 61, 65, 68, 82, 83, 118, and 119). Thus, the specification fails to provide proper antecedent basis for “the socket is configured to transmit torque to through the barrel to a driving section on an exterior surface of the elongate member” of claim 1 lines 7-8. Examiner suggests amending as “the barrel is configured to transmit torque barrel is configured to transmit torque to one or more elongated body engagement members, wherein the one or more elongated body engagement members are configured to transmit torque 
As to claims 30-32, the specification appears to lack proper antecedent basis for the limitation of “the socket is configured to transmit torque to through the barrel to a driving section on an exterior surface of the elongate member” of claim 30 lines 2-4. As disclosed, “socket 160 can be designed to engage a tool (not shown) for transmitting torque to the barrel 134” in paragraph 60 but is silent to the surfaces of socket 160 being designed/configured to transmit torque to the elongate member or being capable of any contact therewith due to the presence of stop 156. Instead, the barrel is disclosed to be designed transmit torque to the elongate member though the engagement member/torque transferring features 162 (¶s 61, 65, 68, 82, 83, 118, and 119). Thus, the specification fails to provide proper antecedent basis for “the socket is configured to transmit torque to through the barrel to a driving section on an exterior surface of the elongate member” of claim 30 lines 2-4. Examiner suggests amending as “the barrel is configured to transmit torque barrel is configured to transmit torque to one or more elongated body engagement members, wherein the one or more elongated body engagement members are configured to transmit torque .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the socket is configured to transmit torque to through the barrel to a driving section on an exterior surface of the elongate member” of claim 1 lines 7-8 and “the socket is configured to transmit torque to through the barrel to a driving section on an exterior surface of the elongate member” of claim 30 lines 2-4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 23 is/are objected to because of the following informalities:
Claim 23 lines 2-3 should read “barrel to [[the]]a distal end surface of the distal end of the barrel”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 7-13, 23, 25, and 27-34 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claims 1, 7-13, 23, 25, 27-29, 33, and 34, the limitation of “the socket is configured to transmit torque to through the barrel to a driving section on an exterior surface of the elongate member” of claim 1 lines 7-8 appears to be new matter as such does not appear to be disclosed. As disclosed, “socket 160 can be designed to engage elongate member or being capable of any contact therewith due to the presence of stop 156. Instead, the barrel is disclosed to be designed transmit torque to the elongate member though the engagement member/torque transferring features 162 (¶s 61, 65, 68, 82, 83, 118, and 119). Thus, “the socket is configured to transmit torque to through the barrel to a driving section on an exterior surface of the elongate member” of claim 1 lines 7-8 constitutes new matter. Examiner suggests amending as “the barrel is configured to transmit torque barrel is configured to transmit torque to one or more elongated body engagement members, wherein the one or more elongated body engagement members are configured to transmit torque 
As to claims 30-32, the limitation of “the socket is configured to transmit torque to through the barrel to a driving section on an exterior surface of the elongate member” of claim 30 lines 2-4 appears to be new matter as such does not appear to be disclosed. As disclosed, “socket 160 can be designed to engage a tool (not shown) for transmitting torque to the barrel 134” in paragraph 60 but is silent to the surfaces of socket 160 being designed/configured to transmit torque to the elongate member or being capable of any contact therewith due to the presence of stop 156. Instead, the barrel is disclosed to be designed transmit torque to the elongate member though the engagement member/torque transferring features 162 (¶s 61, 65, 68, 82, 83, 118, and 119). Thus, “the socket is configured to transmit torque to through the barrel to a driving section on barrel is configured to transmit torque barrel is configured to transmit torque to one or more elongated body engagement members, wherein the one or more elongated body engagement members are configured to transmit torque .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 7-13, 23, 25, 27-29, 33, and 34 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 is/are unclear with regards to “wherein the inner screw includes a head configured to engage a stop on the barrel to prevent the inner screw from moving distally and at least a portion of the inner screw is threaded and fixed relative to the head on the inner screw and the inner screw is configured to engage the threaded portion on the lumen of the elongated body to translate the barrel toward the elongate member” in lines 10-13 and the missing noun prior to ‘fixed’ and the intended ‘the elongated body’. Examiner is interpreting this as referring to, and suggests amending , wherein [[and]] at least a portion of the inner screw is threaded and fixed relative to the head [[on]]of the inner screw, and wherein [[and]] the inner screw is configured to engage the threaded portion [[on]]of the lumen of the elongated [[body]]member to translate the barrel toward the elongate member”.
Claim(s) 27 and 28 is/are unclear with regards to a screw head of the inner screw in lines 2 and 1-2 respectively and if this is intended to refer to, or be in addition to, the “head” of claim 1 line 10. Examiner is interpreting this as referring to, and suggests amending as, “a diameter of thethe[[an]] inner screw head 
Claim(s) 7-13, 23, 25, 29, 33, and 34 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-9, 23, 25, 27-29, 33, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tipirneni et al. (US 2010/0268285, hereinafter “Tipirneni”).
As to claim 1, Tipirneni discloses a fixation device (Figs. 4-7) comprising: an elongate member (130, see illustrations of Figs. 6 and 7) having a lumen (cannulation of ¶51) with a threaded portion (mating threads of ¶63 that mate with the threaded portion of the inner screw, Figs. 4 and 6, ¶s 52 and 63); a barrel (110, see illustrations of Figs. 6 and 7), wherein the elongate member and the barrel are capable of telescoping along a longitudinal axis (Figs. 6 and 7, ¶s 54 and 60), wherein the barrel includes a head (112, see illustrations of Figs. 6 and 7) at a proximal end of the barrel (see illustration of Fig. 7) and an exterior surface of the barrel (see illustration of Fig. 7) is smooth extending from the proximal end of the barrel including the head to a distal end of the barrel (see illustration of Fig. 7), wherein the head of the barrel at least partially defines a socket (extending within the barrel from the left end of the hex torque transferring surfaces as shown in Fig. 6 to the flat inside surfaces of the barrel disclosed in ¶54, i.e. the socket is defined by the hex torque transferring surfaces and cylindrical surface/portion where the inner screw 136 freely translates (¶54)) having a plurality of surfaces (see illustration of Fig. 6, ¶55 disclose use with a hex tool) and the socket is capable of transmitting torque to through the barrel to a driving section (135, ¶53) on an exterior surface of the elongate member (in as much as Applicant’s, via 1032s, Fig. 6, ¶s 58 and 60); and an inner screw (136, see illustrations of Figs. 6 and 7) capable of being inserted into the barrel and engaging the elongate member (Fig. 6, ¶s 54 and 63), wherein the inner screw includes a head (‘Inner screw head’ on illustration of Fig. 6, ‘Head’ of ‘Inner 
As to claim 7, Tipirneni discloses that the barrel comprises a lumen (cannulation of ¶51, Figs. 4-6).
As to claim 8, Tipirneni discloses that at least a portion of the elongate member is capable of translating within the lumen of the barrel (Figs. 4-7, ¶s 54 and 60).
As to claim 9, Tipirneni discloses that the inner screw includes a lumen (Figs. 4-7, ¶97 discloses insertion of a guide rod, insertion of device 100 over the guide rod, rotation of inner screw 136, and, after the device is appropriately inserted, guide rod removal, ¶51 discloses that 110, 130 and 140 are each cannulated, ¶53 discloses that 136 is integral with 103, and ¶63 discloses that 136 is cylindrical with threads that mate with 130). 
As to claim 23, Tipirneni discloses that an exterior surface of the barrel is smooth from a proximal end surface of the proximal end of the barrel to a distal end surface of the distal end of the barrel (Fig. 6).
claim 25, Tipirneni discloses that the elongate member includes a cutting face (see illustration of Fig. 6, Figs. 4-7, ¶52) at a distal end adjacent a thread (133) on an exterior surface of the elongate member (Fig. 4).
As to claim 27, Tipirneni discloses that the head of the barrel includes a diameter (Figs. 6 and 7) larger than a diameter of the screw head of the inner screw (Fig. 6), and the exterior surface of the head is smooth (Figs. 6 and 7).
As to claim 28, Tipirneni discloses that the socket recesses the inner screw head (Fig. 6) and a proximal end surface of the screw head is recessed into the socket relative to a proximal end surface of the barrel when the inner screw is inserted into the barrel (Fig. 6, ¶54).
As to claim 29, Tipirneni discloses that an outer diameter of the screw head of the inner screw is less than or equal to a diameter of the socket (Fig. 6, ¶54) and greater than a diameter of a passage defined by the stop that the head is capable of engaging (Figs. 7 shows at the inner screw head has a larger diameter than the inner screw shaft; thus, the head is capable of engaging a stop on the barrel if one so chooses to provide such a stop where the stop defines a passage smaller than the inner screw head).
As to claim 33, Tipirneni discloses that the inner screw head is capable of engaging a stop located in a lumen on the barrel (Figs. 7 shows at the inner screw head has a larger diameter than the inner screw shaft; thus, the head is capable of engaging a stop on the barrel if one so chooses to provide such a stop) and the head of the inner screw includes a socket (recessed portion of ¶89) capable of transmitting torque to the inner screw (when such is received via the hex head of a tool of ¶89).
claim 34, Tipirneni discloses that the inner screw head is capable of engaging a stop in the lumen of the barrel is spaced from the socket on the barrel (Figs. 7 shows at the inner screw head has a larger diameter than the inner screw shaft; thus, the head is capable of engaging a stop on the barrel if one so chooses to provide such a stop).

    PNG
    media_image1.png
    659
    1032
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    623
    1131
    media_image2.png
    Greyscale
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tipirneni in view of Epperly et al. (US 2013/0041414, hereinafter “Epperly”).
As to claims 10-13, Tipirneni discloses the invention of claim 1 as well as one or more elongated body engagement members (1032, Figs. 6 and 7, ¶s 58 and 60) and an exterior surface of the elongate member comprising flat surfaces (135, ¶53) in slidable engagement with the barrel to transmit torque from the barrel to the elongate member claim 12, Tipirneni discloses that the exterior surface of the elongate member comprises a flat surface (135, ¶53). As to claim 13, Tipirneni discloses that the one or more elongated body engagement members are capable of extending within the barrel in a spaced from the longitudinal axis (Figs. 6 and 7).
Tipirneni is silent to the one or more elongated body engagement members being fixed relative to the barrel with the elongated body engagement member including a contact surface in slideable engagement with the exterior surface of the elongate member. As to claim 11, Tipirneni is silent to the one or more elongated body engagement members comprising one or more cylindrical pins. As to claim 13, Tipirneni is silent to the one or more elongated body engagement members being configured to extend through the barrel in a direction perpendicular to the longitudinal axis.
Epperly teaches a similar fixation device (Figs. 36-50) comprising: an elongate member (406, Figs. 36-41); a barrel (404, Figs. 36, 37, and 46-50), and one or more elongated body engagement members (416, 416) fixed relative to the barrel (due to holes 448, 448 size and shape relative to the pin 416 as shown in Figs. 36 and 37, see illustrations of Figs. 36 and 37, ¶123) with the elongated body engagement member (Figs. 36 and 37) including a contact surface (of pins 416, 416, Figs. 36 and 37, ¶114) in slideable engagement with an exterior surface of the elongate member (of groove 428, 428, Figs. 37-40, ¶114) to transmit torque from the barrel to the elongate member (Figs. 36 and 37, ¶124) via holes (448, 448, Figs. 36 and 37, ¶123) in the barrel (Figs. 36 and 37). As to claim 11, Epperly teaches that the one or more elongated body engagement members comprises one or more cylindrical pins (416, 416, Figs. 36 and claim 12, Epperly teaches that the exterior surface of the elongated body engagement members comprises a flat surface (Fig. 37). As to claim 13, Epperly teaches that the one or more elongated body engagement members are capable of extending through the barrel in a direction perpendicular to the longitudinal axis (Fig. 37) and spaced from the longitudinal axis (Figs. 36 and 37, ¶114).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the one or more elongated body engagement members, the flat surfaces of the elongate member, and the barrel as disclosed by Tipirneni by substituting the pins as the one or more elongated body engagement members, specifying that the flat surfaces form grooves, and adding holes to the barrel as taught by Epperly in order to limit the longitudinal travel between the elongate member and the barrel (Epperly ¶124) while still preventing rotation of the elongate member relative to the barrel so that rotation of the barrel also rotates the elongate member (Epperly ¶124; Tipirneni ¶60). That is, Epperly teaches a known alternative mechanism for preventing relative rotation between telescoping components that provides the additional benefit of limiting the range of the telescoping movement, e.g. to prevent over compression as well as over distraction.

    PNG
    media_image3.png
    578
    957
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    630
    782
    media_image4.png
    Greyscale


Claim(s) 26, 30-32, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tipirneni.
As to claims 26 and 30, Tipirneni discloses a fixation device (Figs. 4-7) comprising: an elongate member (130, see illustrations of Figs. 6 and 7) having a lumen (cannulation of ¶51) with a threaded portion (mating threads of ¶63 that mate with the threaded portion of the inner screw, Figs. 4 and 6, ¶s 52 and 63); a barrel (110, see illustrations of Figs. 6 and 7), wherein the elongate member and the barrel are capable of telescoping along a longitudinal axis (Figs. 6 and 7, ¶s 54 and 60), wherein the barrel is capable of transmitting torque to the elongate member (Figs. 6 and 7, ¶s 54, 55, 60, and 97) and the barrel includes a head (112, see illustrations of Figs. 6 and 7) at a proximal end of the barrel (see illustration of Fig. 7) and an inner screw (136, see illustrations of Figs. 6 and 7) having a threaded exterior (Fig. 7, ¶63), an inner screw head (‘Inner screw head’ on illustration of Fig. 6, ‘Head’ of ‘Inner screw’ on illustration of Fig. 7, Fig. 6) fixed relative to the threaded exterior (Figs. 6 and 7, ¶63), and a lumen (Figs. 4-7, ¶97 discloses insertion of a guide rod, insertion of device 100 over the guide rod, rotation of inner screw 136, and, after the device is appropriately inserted, guide rod removal, ¶51 discloses that 110, 130 and 140 are each cannulated, ¶53 discloses that 136 is integral with 103, and ¶63 discloses that 136 is cylindrical with threads that mate with 130), the inner screw is capable of being inserted into the barrel and engage the threaded portion of the lumen of the elongate member (Fig. 6, ¶s 54 and 63), wherein the inner screw head is capable of engaging a stop in the barrel (Fig. 7 shows that the inner screw head has a larger diameter than the inner screw shaft; thus, the head is capable of engaging a stop on the barrel if one so chooses to provide such a claim 30, Tipirneni discloses that the head of the barrel at least partially defines a socket (extending within the barrel from the left end of the hex torque transferring surfaces as shown in Fig. 6 to the flat inside surfaces of the barrel disclosed in ¶54, i.e. the socket is defined by the hex torque transferring surfaces and cylindrical surface/portion where the inner screw 136 freely translates (¶54)) having a plurality of surfaces (see illustration of Fig. 6, ¶55 disclose use with a hex tool) with the socket is capable of transmitting torque to through the barrel to a driving section (135, ¶53) on an exterior surface of the elongate member (in as much as Applicant’s, via 1032s, Fig. 6, ¶s 58 and 60); and the socket recesses the inner screw head of the inner screw is recessed into the socket relative to a proximal end surface of the barrel (see illustration of Fig. 6) when the inner screw is inserted into the barrel (Fig. 6, ¶54). As to claim 31, Tipirneni discloses that an outer diameter of the screw head of the inner screw is less than or equal to a diameter of the socket (Fig. 6, ¶54). As to claim 32, Tipirneni discloses that an exterior surface of the barrel is smooth from the proximal end surface of the proximal end of the barrel to a distal end surface of a distal end of the barrel (see illustrations of Figs. 6 and 7, Figs. 6 and 7). As to claim 35, Tipirneni discloses that the head of the inner screw includes a socket (recessed portion of ¶89) capable of transmitting torque to the inner screw (when such is received via the hex head of a tool of ¶89).
Tipirneni is silent to the barrel includes a stop located in a lumen of the barrel. As to claim 31, Tipirneni is silent to the outer diameter of the screw head of the inner screw is greater than a diameter of a passage defined by the stop in the barrel lumen.
in an alternate embodiment, teaches a similar fixation device (Fig. 13, ¶s 84 and 85) comprising: an elongate member (130); a barrel (152, Fig. 13, ¶85), wherein the elongate member and the barrel are capable of telescoping along a longitudinal axis (Fig. 13, ¶85), wherein the barrel includes a stop (surface of recessed portion of the barrel of ¶85) located in a lumen of the barrel (¶85 discloses that the head of inner screw 157 abuts a recessed portion of the barrel when inserted through the barrel); and an inner screw (157, Fig. 13, ¶85) having a threaded exterior (¶85), an inner screw head (enlarged portion shown at the right end in Fig. 13) fixed relative to the threaded exterior (Fig. 13), the inner screw capable of being inserted into the barrel (Fig. 13, ¶85) and engaging the threaded portion of the lumen of the elongate member (Fig. 13, ¶85), wherein the inner screw head is capable of engaging the stop in the barrel (¶85). As to claim 30, Tipirneni teaches that the head of the barrel at least partially defines a socket (¶85 discloses that the barrel has features of sleeve 110, Figs. 11B and 11C show the socket); and the socket recesses the inner screw head of the inner screw (¶85) and a proximal end surface of a proximal end of the inner screw head (¶85, Figs. 11B, 11C, 11G, and 13) is recessed into the socket relative to a proximal end surface of the barrel (¶85, Figs. 11B, 11C, 11G, and 13) when the inner screw is inserted into the barrel (¶85, Figs. 11B, 11C, 11G, and 13). As to claim 31, Tipirneni teaches that an outer diameter of the screw head of the inner screw is less than or equal to a diameter of the socket (Fig. 13, ¶85) and greater than a diameter of a passage defined by the stop in the barrel lumen (Fig. 13, ¶85 discloses that the head of inner screw 157 abuts a recessed portion of the barrel when inserted through the barrel).
in an alternate embodiment in order to provide a known alternative arrangement for maintaining an additional amount of compression across the fracture during fracture collapse upon receiving a weight bearing load (Tipirneni ¶85). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775